Citation Nr: 1421811	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  14-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable initial rating for tinea versicolor.  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2008 to May 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Buffalo, New York RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran submits a December 2011 Winn Army Community Hospital (WACH) treatment record which shows that he had lesions over flexor creases to his elbows, chest wall, extending to just above his clavicle but not above the T-shirt line, and no lesions below the umbilicus.  A January 2012 WACH treatment record shows that the tinea versicolor had cleared up, and the June 2012 VA examination report found no visible skin conditions.  However, in his January 2014 VA Form 9, the Veteran asserted that he has continued to have outbreaks of tinea versicolor, which mostly occur during the months of July and August, when heat and humidity are higher.  The Veteran has thus effectively alleged that his tinea versicolor is episodic and has become more severe since the most recent VA examination in June 2012.  Under such circumstances, remand for a current examination is necessary.  See VAOPGCPREC 11-95 (1995).  Accordingly, the Veteran should be scheduled for another VA examination during July or August to assess the severity of his service-connected tinea versicolor.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file outstanding treatment records pertaining to the Veteran's service-connected tinea versicolor, including any relevant VA treatment records developed since August 2012.

2.  The AOJ should arrange for the Veteran to be examined in July or August by an appropriate medical professional to assess the severity of his tinea versicolor.  The claims file must be made available to the examiner for review.    

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  	

